DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/28/20119.  These drawings are accepted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scully et al (US 2007/0078334). 
Regarding claims 1-4, 16-17, and 20-22, Scully et al disclose and teach a system, method, and computer readable medium for monitoring a surgical sit including generation of an artificial magnetic field in a space of a surgical site of a patient, a plurality of magnetic sensors attached to attachment places in the surgical site of the patient to detect a position of the attachment place in the magnetic field (0059-0064), and a display control device configured to obtain identifying sensor information including a monitor, memory for storing image data and positional data from magnetic sensors and attachment places within the 3-d image (0062, 0072, 0079-0084), a control unit to display the image in combination with the positional information with respect to the attachment place of the sensors as well as the sensor data in the 3-d space (Abs, 0012, 0040, 0061-0066). 
	Scully et al additionally disclose and teach the 3-d image being registered to sensor data and updated with a change in position of detected attachment place of the magnetic sensor(s) in the field space, sized within a tolerance of 1mm, and whereby the site can include organs or be a laparoscopic site (0064 (body, skin, organs; Specifically: The sensor(s) 29 measures the position and orientation of the distal tip or segments thereof of the medical instrument and/or is attached to the patient's body for reference or gating purposes.”, 0.6-1.8mm (0033))). Scully et al specifically disclose and teach the attachment to the body and surgical site for reference setting, as well as the attachment to specific portions of the surgical site, namely the instrument utilized at said site (0064). The imaging display of the Scully et all reference at least utilizes sensor data, imaging data, and positional data (0079-0084, noise reduction 0082, 0087-0089) to 

Regarding claims 5-7, and 13-14, Scully et al discloses the use of multi-channel sensor data collection through wireless, multi-cable, and look-up tables for magnetic field space detection and registration to the preoperative or other imaging data in 3-d space (Clm 15, 0059-0062, 0066), such that the intensity and direction of the field are detected from the sensors and utilized to track elements within the magnetic field (0035, 0043, 0048, 0066-0067). Finally, the magnetic field generation device 
Regarding claims 8-11, 15, and 18-19, Scully et al disclose and teach the calibration of the difference between the sensors and magnetic field space relative to the imaging space and coordinate space, in order to output calibrated positional data (0072,0059-0062) , and calibrating relative to the Earth’s magnetic field (adjustments for Earth fields, 0062-0064)) in order to track and display tip data of a surgical device relative to the 3-d imaging data and the magnetic sensor data (sensor in tip) via the magnetic sensors output (0064-0066, 0069). This output positional data is configured for display on the display or displays (can include monitor + HUD, Clm 7, 0080-0083). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scully et al (US ’334, cited above) in view of Sherman et al (US 7,525,309). 
Regarding claim 12, Scully et al discloses what is listed above and includes calibration to the Earth’s magnetic field, accounting for such interferences, but fails to expressly recite that the calibration utilized the difference from the coordinate axes of the magnetic sensors attached to surgical sites of the patient with a gyro sensor function. 
Attention is hereby directed to the teaching reference to Sherman et al which, in the same area of endeavor, expressly discloses and teaches the measurement and calibration in all 3 axes (X, Y, Z) by detecting difference in coordinate axes of the magnetic sensors attached to surgical sites from the magnetic sensor(s) (elements) on the instrument (Fig 4, 18, and see process for registration below). 
.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant has argued that the reference to Scully fails to disclose the use of sensors attached at a surgical site of a patient. First, Examiner notes that when an instrument is in the surgical site, the sensors attached thereto are also attached at “surgical sites”. Furthermore, Scully expressly discloses and teaches that the sensors are attached to the body of a patient or “surgical site’ at 0063-0065 (with a focus on 0064). For this reason, and as Scully takes information from the sensors as well as the imaging system/images, the rejection is deemed proper.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793